DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18 and 25-27) in the reply filed on October 4, 2022 is acknowledged. Claims 25-27 have been canceled by the Applicant and replaced with claims 31-42.
Claims 1-18 and 31-42 are pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-16, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venketaraman et al. (US 2022/0141705).
Venkataraman discloses or suggests:
regarding claims 1 and 31, a method and an apparatus for wireless communication by a user equipment (UE), the method and the apparatus comprising:
a memory comprising executable instructions (see at least paragraph 135, memory storing executing program instructions); and
one or more processors configured to execute the executable instructions (see at least paragraphs 133-136, processors) and cause the apparatus to:
receive a plurality of downlink user data packets from a first base station (BS) (see at least paragraphs 154-164 and 184-190, receiving a plurality of downlink packets);
determine at least one reflective quality of service (RQoS) mapping rule for one or more uplink packet transmission based on a subset of the plurality of downlink user data packets (see at least paragraphs 157-164 and 248, HERQ processing may be used for an RQoS rule update in an established RQoS flow and, upon RQI value change, a UE may parse the downlink header, otherwise, the UE may skip parsing of the downlink header, where the UE may check the packet to retrieve the new QoS rule and if a new SDF is carried in the downlink packet, the UE may add this SDF as a new RQoS rule for the QoS flow and, when the RQI bit changes from 0 to 1, if an SDF included in an associated downlink packet matches a “pending” SDF for QFI, then the SDF changes from pending to a valid RQoS rule);
filter the plurality of downlink user data packets based on the at least one RQoS mapping rule (see at least paragraphs 154-164, parsing a 5 tuple (e.g., a source IP address/port number, a destination IP address IP address/port number, and a protocol in use) from a DL TCP/UDP/ESP packet); and
forward the plurality of downlink user data packets to a corresponding application entity of the UE based on the filtering (see at least paragraphs 154-164, parsing a 5 tuple (e.g., a source IP address/port number, a destination IP address IP address/port number, and a protocol in use) from a DL TCP/UDP/ESP packet, where the protocol in use indicates the corresponding application entity to which the UE forwards the downlink packet);
regarding claim 14, further comprising:
transmitting capability information to the first base station indicating support for RQoS (see at least paragraphs 154-156, a UE first indicates support of RQoS with the network); and
receiving one or more indications to perform RQoS mapping rule determination, wherein determining the at least one RQoS mapping rule based on the indication to perform the RQoS mapping rule determination (see at least paragraphs 154-156, receiving an indication to use RQoS for a certain QoS flow from a SMF, where the base station will indicate the RQI and QFI to the UE as part of the SDAP header);
regarding claim 15, the subset of the plurality of downlink user data packets consists of one downlink packet of the plurality of downlink user data packets (see at least paragraphs 162-164, a downlink packet); and
regarding claims 16, further comprising transmitting a PDN connectivity request to a second base station including an indication that the UE supports 5G RQoS, wherein the first base station comprises a fifth generation (5G) base station and the second base station comprises a long term evolution (LTE) base station (see at least paragraphs 102, 107, and 154, a UE indicates support of RQoS during PDU session establishment or modification with the network, wherein the network includes a 5G base station and an LTE base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Venketaraman et al. (US 2022/0141705) in view of Ma et al. (US 2022/0368782).
Regarding claims 2 and 32, Venketaraman discloses all of the subject matter of the claimed invention except receiving the plurality of downlink user data packets in a lower layer buffer of the UE and forwarding the plurality of downlink user data packets from the lower layer buffer to packet filtering hardware of the UE.
Ma, from the same or similar fields of endeavor, discloses or suggests receiving the plurality of downlink user data packets in a lower layer buffer of the UE and forwarding the plurality of downlink user data packets from the lower layer buffer to packet filtering hardware of the UE (see at least paragraphs 88-100, a buffer configured to store layer 1 transport blocks, where the layer 1 transport blocks are forwarded to a MAC circuit to process PDCP headers of the layer 1 transport blocks and layer 3 data packets are generated based on the processed PDCP headers and payloads of the layer 1 transport blocks).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ma in to the invention of Venkataraman in order to implement layer 2 downlink data processing in an in-line manner using dedicated layer 2 circuits, such as application-specific integrated circuits (ASICs), thereby achieving high performance, low cost, and low power layer 2 downlink data processing and transmission (see at least paragraph 24 of Ma).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Venketaraman et al. (US 2022/0141705) in view of Ahmad et al. (US 2019/0387428).
Regarding claim 17, Venketaraman discloses all of the subject matter of the claimed invention except that the indication that the UE supports the 5G RQoS is transmitted in at least one of a protocol configuration options (PCO) information element (IE) or extended protocol configuration options (ePCO) IE of an uplink session management message.
Ahmad, from the same or similar fields of endeavor, discloses or suggests that the indication that the UE supports the 5G RQoS is transmitted in at least one of a protocol configuration options (PCO) information element (IE) or extended protocol configuration options (ePCO) IE of an uplink session management message (see at least paragraph 114, the WTRU may include its support and desire to use RQoS in a PCO IE that is sent in session management messages (e.g., PDN Connection Request)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ahmad in to the invention of Venketaraman in order to allow the UE to indicate the RQoS support during a PDN connection establishment in EPC (see at least paragraph 114 of Ahmad).

Allowable Subject Matter
Claims 3-13, 18, and 33-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sebire et al. (US 2022/0053362) discloses priority handling of QoS flow relocation, where a terminal device monitors downlink data packets for QoS flow IDs, selects a data radio bearer (DRB) for uplink based on the QoS flow defined in the QoS flow ID and QoS flow to DRB mapping rules (see at least paragraphs 54-60).
Youn et al. (US 2020/0275302) discloses an efficient reflective QoS procedure, where a UE receives a downlink packet to which reflective QoS must be applied and the UE may generate a new implicit QoS rule based on the downlink packet, where the packet filter of the implicit QoS rule may be derived from the header of the downlink packet (see at least paragraphs 560-565).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/28/2022